NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                           JESSIE LEWIS, Appellant.

                             No. 1 CA-CR 15-0301
                                 FILED 7-28-16


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-146307-001
                The Honorable John R. Ditsworth, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant

Jessie Lewis, Yuma
Appellant
                             STATE v. LEWIS
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Maurice Portley and Judge John C. Gemmill joined.


T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Jessie Lewis
has advised the court that, after searching the entire record, counsel has
found no arguable question of law and asks this court to conduct an Anders
review of the record. Lewis was given the opportunity to file a
supplemental brief pro se, and has done so.1 This court has reviewed the
record and has found no reversible error. Accordingly, Lewis’ conviction
and resulting sentence are affirmed.

                FACTS2 AND PROCEDURAL HISTORY

¶2          In September 2014, Phoenix Police Officer Mullen received an
anonymous tip about a man wearing red and white clothing selling drugs

1Lewis also filed three additional motions and an inquiry. The first motion
requests new DNA and fingerprint analysis on a gun. The initial analysis
was inconclusive, and there is nothing to suggest new analysis would
produce different results. Accordingly, the motion is denied. The second
and third motions are requests for two pre-trial transcripts from September
and December 2014. These hearings occurred months before the
evidentiary hearing and trial, and Lewis has not demonstrated how they
would materially alter his appeal. Accordingly, those motions are denied.
Lewis also filed an “Inquiry as to the State[’s] Response to Appellant[’s]
Supplemental Brief,” indicating he is awaiting the State’s answering brief.
This is an Anders/Leon appeal, and the State is not required to file an
answering brief. Accordingly, although acknowledging Lewis’ inquiry, the
inquiry requires no action by this court.

2This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997).




                                      2
                             STATE v. LEWIS
                            Decision of the Court

near Pima Street and 13th Avenue in Phoenix. Officer Mullen drove toward
the area and noticed Lewis riding a bike against traffic without lights, in
violation of Arizona Revised Statutes (A.R.S.) sections 28-815(A) and -
817(A) (2016).3 He also noticed Lewis matched the description provided in
the anonymous tip and decided to stop Lewis to question him. Officer
Mullen called two officers to assist. As the three officers attempted to locate
and surround Lewis, they saw him head into a convenience store. When
Lewis left the store, the officers approached him in their patrol cars and
Lewis began quickly walking with his bike away from the officers. When
the officers got out of their cars and began walking toward Lewis, he took
a camouflage holster with a handgun from his waistband and threw it over
a nearby fence.

¶3              Officer Mullen recognized Lewis from a drug-related arrest in
2011 and knew he was a convicted felon who could not lawfully possess a
deadly weapon. See A.R.S. § 13-3102(A)(4), -3101(A)(7)(b). The officers
arrested Lewis and seized the holster and gun. They also issued a citation
for the traffic violations. Lewis was then charged first by a direct complaint
and then by Indictment with misconduct involving weapons, a Class 4
felony.

¶4            Lewis pled not guilty and filed a motion for self-
representation, which the court granted after an appropriate hearing. While
self-represented, Lewis filed more than 30 additional motions. The court
denied most of those motions without comment, but granted a motion for
an extension of time to challenge the grand jury proceedings and two
motions for temporary removal of court files, transcripts and exhibits. After
an evidentiary hearing, the court denied Lewis’ motion to suppress and
motion to challenge the grand jury proceedings. The State made pre-trial
filings including allegations of aggravating circumstances and historical
prior felony convictions.

¶5            During the five-day trial in March 2015, the State presented
six witnesses: three police officers, a crime laboratory employee who tested
the gun, a crime laboratory employee who analyzed fingerprints on the gun
and Lewis’ former parole officer. After the State rested, Lewis called five
witnesses: a private investigator, his former parole officer and the same
three officers. In rebuttal, the State called as a witness the owner of the
convenience store Lewis entered before his arrest.



3Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                             STATE v. LEWIS
                            Decision of the Court

¶6            After final instructions and closing argument, the jury
deliberated and found Lewis guilty as charged. At sentencing, the court
admitted evidence regarding Lewis’ prior felony convictions and found
Lewis had six prior felony convictions, at least three of which constituted
historical prior felonies. See A.R.S. § 13-105(22)(d). Lewis filed several
motions, including for a new trial, which the court denied. The court then
sentenced Lewis for a Class 4 non-dangerous but repetitive offense. After
considering the presentence report and hearing from counsel and Lewis,
the superior court sentenced Lewis to 11 years in prison, a sentence more
than presumptive, with 220 days of presentence incarceration credit.

¶7           This court has jurisdiction over Lewis’ timely appeal
pursuant to A.R.S. §§ 12–120.21(A)(1), 13-4031, and -4033.

                               DISCUSSION

¶8             This court has reviewed and considered counsel’s brief and
Lewis’ pro se supplemental brief and has searched the entire record for
reversible error. See State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999).
Searching the record and briefs reveals no reversible error. The record
shows Lewis properly and voluntarily waived his right to counsel and had
access to advisory counsel at all relevant stages of the proceedings. From
the record, all proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure. The sentence imposed was within statutory
limits and permissible ranges. Lewis raises three arguments in his pro se
supplemental brief, which this court addresses in turn.

I.     Substantial Evidence Supports The Conviction.

¶9             Lewis argues that because the police department was unable
to confirm the fingerprints found on the gun belonged to him, there is
insufficient evidence to prove he was in possession of a gun in violation of
A.R.S. § 13-3102(A)(4). However, the jury heard testimony from three police
officers who saw Lewis remove the gun from his waistband and throw it
over a fence. This testimony constitutes “substantial evidence to warrant a
conviction.” Ariz. R. Crim. P. 20(a).

II.    The Superior Court Did Not Err By Denying Lewis’ Motion To
       Suppress.

¶10           Lewis argues the superior court, after holding an evidentiary
hearing, erred by denying his motion to suppress evidence of the gun,
arguing it was illegally seized. Lewis argues the initial traffic stop that led
to his arrest was unlawful because an officer other than Officer Mullen


                                      4
                             STATE v. LEWIS
                            Decision of the Court

wrote the traffic citation, although the violations occurred only in Officer
Mullen’s presence. Lewis cites A.R.S. § 13-3883(B) to support the claim that
the citation itself is invalid, and therefore the initial stop leading up to the
citation was unlawful. However, the statute does not require the officer
who witnesses the violation to write the citation. Instead, by statute, “[a]
peace officer, or duly authorized agent or someone paid to act on behalf of
a traffic enforcement agency, may issue the traffic complaint.” A.R.S. § 28-
1593(B). Given that Officer Mullen witnessed Lewis in violation of two
traffic statutes, the superior court properly could have concluded Officer
Mullen had probable cause to stop Lewis, and did so lawfully. This remains
true even though another officer wrote the citation.

¶11            Lewis argues his right to privacy was violated because Officer
Mullen disturbed him without authority of law, citing Article 2, Section 8
of the Arizona Constitution and the Fourth Amendment to the United
States Constitution. Because Officer Mullen is a police officer, however, he
has the authority to stop and question citizens committing traffic violations
on public streets. See A.R.S. § 13-3883(B). Lewis’ right to privacy was not
violated as a result of his initial traffic stop and subsequent arrest.

¶12           Lewis argues that because the traffic violations were not the
basis for his arrest, and were not included in the direct complaint or
Indictment, Officer Mullen did not have probable cause to arrest him.
Officer Mullen, however, had probable cause to stop Lewis for a traffic
violation. While executing that stop, Officer Mullen witnessed Lewis throw
a holstered gun. That, coupled with Officer Mullen’s recognition that Lewis
was a convicted felon who could not properly possess a firearm, would
support the superior court’s finding he had probable cause to arrest Lewis
for misconduct involving weapons. See A.R.S. § 13-3883(A)(1). Lewis
further argues that Officer Mullen deprived him of his right to due process
by failing to list all the elements of the crime on the traffic citation.
However, Lewis has not shown that due process requires the elements of
an unrelated crime to be listed on a traffic citation, in addition to the direct
complaint or Indictment, simply because the arrest followed a traffic
violation. On this record, the superior court did not err by denying Lewis’
motion to suppress.

III.   Lewis Has Shown No Violation Of A Right To Possess Firearms.

¶13           Lewis argues A.R.S. § 13-3102(A)(4) violates his right to bear
arms. Furthermore, he claims that because there is no official court
document that says he is a danger to himself or others, or that his rights to
possess a firearm have not been restored, he is entitled to gun ownership.


                                       5
                              STATE v. LEWIS
                             Decision of the Court

However, Lewis falls squarely within the “prohibited possessor” definition
of A.R.S. § 13-3101(A)(7)(b) as one “[w]ho has been convicted within . . . this
state of a felony . . . and whose civil right to possess or carry a gun or firearm
has not been restored.” There is no requirement that the court create
personalized documents reiterating what the statutes already make clear.
Nor has Lewis shown this statute cannot properly apply here.

                                CONCLUSION

¶14           This court has read and considered counsel’s brief and Lewis’
pro se supplemental brief and has searched the record provided for
reversible error and has found none. Leon, 104 Ariz. at 300; Clark, 196 Ariz.
at 537 ¶ 30. Accordingly, Lewis’ conviction and resulting sentence are
affirmed.

¶15            Upon filing of this decision, defense counsel is directed to
inform Lewis of the status of his appeal and of his future options. Defense
counsel has no further obligations unless, upon review, counsel identifies
an issue appropriate for submission to the Arizona Supreme Court by
petition for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Lewis
shall have 30 days from the date of this decision to proceed, if he desires,
with a pro se motion for reconsideration or petition for review.




                                     :jt

                                           6